This office action is in response to Applicant’s amendments/remarks received October 14, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-3 are under consideration.

Priority:  The instant application has an effective filing date of April 12, 2019.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Streatfield (2007 Plant Biotechnology 5:  2-15; previously cited) and Schwechheimer et al. (2000 Funct Integr Genomics 1:  35-43; previously cited) and Szymczak et al. (2005 Expert Opin Biol Ther 5(5):  .
Schwechheimer et al. disclose a gene expression system, designated feedforward loop (FFL) system, where a transcriptional activator binds to its own promoter and thus increases its own expression as well the expression of its target genes (or gene(s) of interest) (p. 35).  Schwechheimer et al. disclose DNA constructs comprising an upstream activation sequence (UAS) and promoter, linked to a nucleic acid sequence encoding a transcription factor and a target gene (or gene of interest) (at least p. 37-38).  Schwechheimer et al. disclose two transcriptional units, each having its own promoter (at least p. 37-38).
Streatfield discloses a strategy used to express multiple proteins comprises using 2A peptide (at least p. 10).
> 2 genes is through the use of two independent transcriptional units, each with its own promoter and open reading frame… however, transcription of both genes is separate, which may lead to an imbalance in gene expression (at least p. 628).  Szymczak et al. disclose expressing multiple proteins from a single vector (p. 628).  Szymczak et al. disclose the advantages of using 2A peptide sequences to express multiple genes; including using a single promoter, their small size and ability for efficient co-expression of genes that are placed between them (at least p. 629 Table 1, p. 30-31).  2A peptide sequences were first identified in Picornaviruses and used by viruses to express multiple proteins from a single transcript (at least p. 630).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the references and arrive at the claimed nucleic acid 2A-transcription amplifier, comprising an upstream activation sequence (UAS) and promoter, linked to a nucleic acid sequence encoding a transcription factor and a target gene (or gene of interest), where the transcription factor and the gene of interest are operably linked to each other with a nucleic acid sequence encoding a viral 2A-like peptide (instant claims 1-3).  The motivation to do so is given by the prior art.  Streatfield and Schwechheimer et al. disclose DNA constructs comprising an upstream activation sequence (UAS) and promoter, linked to a nucleic acid sequence encoding a transcription factor and a target gene (or gene of interest), for high level heterologous protein production.  Schwechheimer et al. disclose two transcriptional units, each having its own promoter (at least p. 37-38).  It is disclosed that units each having its own promoter may lead to an imbalance in gene expression (Szymczak et al.).  Szymczak et al. 
Regarding instant claim 3, Streatfield discloses heterologous production of protein pharmaceuticals, medicinal proteins, and/or eukaryotic protein production (at least p. 2).  Schwechheimer et al. disclose the FFL expression system is functional and can be used to obtain high levels of a target gene (p. 35).  Szymczak et al. disclose successfully coexpressing genes of interest with 2A peptide-based strategies (p. 631).  Therefore, it would have been obvious that the gene of interest can be selected from a eukaryotic gene, where the gene is endogenous to a eukaryotic cell.
Regarding instant claim 2, it is reasonably disclosed in Schwechheimer et al. that transcription factor comprises a DNA-binding domain and an activation domain (at least p. 36-38).

	Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.

	Applicant’s remarks are not persuasive.  It is noted that Schwechheimer et al. is cited as a 103 reference with at least Streatfield and Szymczak et al., which disclose advantages of 2A peptide-based strategies to express multiple proteins, which is the system disclosed in Schwechheimer et al. 
	Regarding Applicant’s remarks that it is not amenable to insert the FFL system upstream of an endogenous gene (instant claim 3) and that neither Schwechheimer et al. nor the prior art disclose a method of regulating an endogenous gene in a way as claim 3, the remarks are not persuasive.  It is noted that the instant claims are drawn to nucleic acid molecules and not to method claims of regulating an endogenous gene.  As noted above, Streatfield discloses heterologous production of protein pharmaceuticals, medicinal proteins, and/or eukaryotic protein production (at least p. 2).  Schwechheimer et al. disclose the FFL expression system is functional and can be used to obtain high levels of a target gene (p. 35).  Szymczak et al. disclose successfully coexpressing genes of interest with 2A peptide-based strategies (p. 631).  Therefore, it would have been obvious that the gene of interest can be selected from a eukaryotic gene, where the gene is endogenous to a eukaryotic cell, if not necessarily the host cell.
	Regarding Applicant’s remarks that there is no evidence of commercial application of the FFL system disclosed in Schwechheimer et al., the remarks are not persuasive because there is no requirement under 103 that a reference must supply actual data or exemplify all embodiments 
	Applicant asserts that there is no finite number of predictable solutions with anticipated success and while the 2A-peptide technology is very similar to protein fusion technology, one of ordinary skill would not have a reasonable expectation of success to create a new functional fusion protein without creative designing and testing.
	Applicant’s remarks are not persuasive.  In this instance, the prior art reasonably disclose how gene expression systems can be designed to express target gene(s) of interest.  Schwechheimer et al. disclose DNA constructs comprising an upstream activation sequence (UAS) and promoter, linked to a nucleic acid sequence encoding a transcription factor and a target gene (or gene of interest), where there are two transcriptional units, each having its own promoter (at least p. 37-38).  Therefore, Schwechheimer et al. disclose expressing multiple proteins in the gene expression system.  
	However, Szymczak et al. disclose that the widely used strategy or technique for co-expression of > 2 genes through the use of two independent transcriptional units, each with its own promoter and open reading frame…transcription of both genes is separate, which may lead to an imbalance in gene expression (at least p. 628).  Szymczak et al. disclose expressing multiple proteins from a single vector (p. 628).  Szymczak et al. disclose the advantages of using 2A peptide sequences to express multiple genes; including using a single promoter, their small size and ability for efficient co-expression of genes that are placed between them (at least p. 629 
Therefore, one of ordinary skill would have reasonable motivation to modify the feedforward loop system disclosed in Schwechheimer et al. by operably linking the nucleic acid sequence encoding a transcription factor and the gene of interest with a nucleic acid sequence encoding a 2A peptide, as suggested by Szymczak et al. because of the advantages of using 2A peptide sequences to express multiple genes.  One of ordinary skill would have a reasonable expectation of success because 2A peptide sequences have been used successfully to express multiple proteins from a single transcript.
Regarding Applicant’s remarks on the disadvantages of 2A peptide-based strategies for multigene expression, the remarks are not persuasive.  Szymczak et al. also recognize these same disadvantages noted by Applicant (Szymczak et al. p. 629 Table 1); however, Szymczak et al. further recognize the advantages associated with 2A peptide-based strategies for multigene expression (Szymczak et al. p. 629 Table 1).
"A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See also MPEP 2123.
Regarding Applicant’s remarks on the cited references Liu et al. 2017, Souza-Moreira et al. 2018, and Hadpech et al. 2018, the remarks are not persuasive because the references have not been provided in the instant application for consideration.  Additionally, the instant claims are far broader than the specific embodiments or systems discussed in Applicant’s remarks to Liu et al. 2017, Souza-Moreira et al. 2018, and Hadpech et al. 2018.  Nevertheless, while Szymczak et al. do also disclose that ‘cleavage’ occurs at the end of the 2A peptide, allowing some amino acids 
Regarding Applicant’s remarks that proteins linked with 2A peptide may not be targeted into the desired cell compartment and the Owji et al. reference, the remarks are not persuasive.  The Owji et al. reference has not been provided in the instant application for consideration.  Nevertheless, Szymczak et al. disclose evidence that use of 2A sequences is compatible with a wide variety of protein functions and subcellular targeting (p. 631).     
Regarding Applicant’s remarks that it would take a substantial reconstruction and redesigning of the sequences shown in the prior art, the remarks are not persuasive.  In this instance, the prior art reasonably disclose how gene expression systems can be designed to express target gene(s) of interest.  Therefore, there would not be substantial reconstruction and redesign of the sequences because the prior art already disclose how nucleic acid constructs should be designed to express multiple gene(s) of interest.  See the teachings of at least Schwechheimer et al. and Szymczak et al. above.
Regarding Applicant’s remarks on instant claim 3, the remarks are not persuasive.  As noted above, instant claim 3 is drawn to nucleic acid molecules, wherein the gene of interest is an endogenous gene of a eukaryotic cell or organism, and not to a method of regulating an endogenous gene.  As noted above, even if Streatfield discloses heterologous production of protein pharmaceuticals, medicinal proteins, and/or eukaryotic protein production (at least p. 2); Schwechheimer et al. disclose the FFL expression system is functional and can be used to obtain high levels of a target gene (p. 35) and Szymczak et al. disclose successfully coexpressing genes of interest with 2A peptide-based strategies (p. 631).  Therefore, it would have been obvious that 

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656